Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Applicant’s Response dated 4/22/22, the Applicant amended Claims 1, 11, 12, 18, canceled claims 7, 10 and argued claims previously rejected in the Office Action dated 12/22/21. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a redaction methodology selector”, “an identified information marker”, “a redaction implementer”, and “a redacted document finalizer” in claims 1 and 2.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation ““a redaction methodology selector”, “an identified information marker”, “a redaction implementer”, and “a redacted document finalizer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification does not provide sufficient hardware to perform the functions of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pittenger et al., United States Patent Publication 2014/0033029 (hereinafter “Pittenger”), in view of Eisen et al., United States Patent No 10726151 (hereinafter “Eisen”), in further view of Huang et al., United States Patent No. 9412017 (hereinafter “Huang”).
Claim 1:
	Pittenger discloses:
A system for redacting information from a document (see Abstract), the system comprising:
a redaction methodology selector configured to select a desired redaction methodology for identifying information to be redacted, the desired methodology being selected from a selection set including at least one of manual methodology, search methodology and pattern methodology (see paragraphs [0027], [0029]-[0031]). Pittenger teaches making a selection for the redaction method and to begin the process. Pittenger teaches a manual methodology corresponding to allowing a user to interactively specify content to be redacted from a document and the process can search the document to find each instance of the specified content;
and at least one of image methodology and document methodology (see paragraph [0049]). Pittenger teaches using image methodology by having the redaction manager searching for matching instances of graphic content such as images,
an identified information marker configured to mark the identified information for redaction (see paragraph [0030]). Pittenger teaches marking the identified information for redaction,
a redaction implementer configured to perform redaction on the marked information (see paragraphs [0034] and [0035]). Pittenger teaches performing redaction on the marked information, and
a redacted document finalizer configured to save a redacted version of the document, in which the marked information has been replaced with desired placeholder information (see paragraphs [0002], [0003], [0038]). Pittenger teaches saving a redacted version of the document and replace marked information with desired placeholder information;
wherein when the selected methodology is manual methodology, the information to be redacted is any content in the document, and the information is identified by a user navigating the document and selecting the content (see paragraph [0004]). Pittenger teaches a user must manually redact each discrete portion of related content contained in a document and the user is not guided.
wherein when the selected methodology is search methodology, the information to be redacted is one or more terms, and the information is identified by a user providing the terms, the system searching in the document for the terms, and the system finding in the document all instances of the terms (see paragraph [0041]). Pittenger teaches a search methodology, the information to be redacted is a text string and the redaction process searches for all instances of the text string.
based on the images being determine by the system to be the same, similar, or related to one or more images provided by a user to the system for redaction, the images being detected by the system by one or more of artificial intelligence, machine learning, and computer vision (see paragraph [0049]). Pittenger teaches searching by computer vision matching instances of a graphic.
wherein when the selected methodology is pattern methodology, the information to be redacted is content in a format, and the information is identified by a user identifying the format, the system searching in the document for any content in the format, and the system finding in the document all content in the format (see paragraph [0049]). Pittenger teaches a pattern methodology that identifies a format such as an alphanumeric format and finding the patterns in the document,

Pittenger fails to expressly disclose redacting images and sensitive information from documents.

Eisen discloses:
wherein when the selected methodology is image methodology, the information to be redacted is one or more images, and the information is identified by the system detecting in the document the images (see column 4 lines 48 – 67). Eisen teaches the choosing the method of image methodology.
wherein when the selected methodology is document methodology, the information to be redacted is sensitive content found in one or more documents of a type of document, and the information is identified by a selection of the type of document and the system detecting the sensitive content based on the type of document by one or more of artificial intelligence and computer vision (see column 4 lines 48-67). Eisen teaches a document methodology that has sensitive content found in one or documents of a type of document by computer vision.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pittenger to include an image or document redaction method for the purpose of effectively offering multiple redaction method as taught by Eisen. 

Pittenger and Eisen fail to expressly disclose detecting image and sensitive information based on document type by computer vision. 

	Huang discloses:
the images being detecting by the system by one or more artificial intelligence, machine learning, and computer vision (see column 9 line 21-33). Huang teaches detecting the images based on computer vision. 
detecting the sensitive content based on the type of document by one or more of artificial intelligence and computer vision (see column 9 line 21-33). Huang teaches detecting the sensitive content based on the type of tax document identified using computer vision.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pittenger and Eisen to include detecting image or documents during redaction using computer vision for the purpose of effectively using a learned method of computer vision to identify images and documents, as taught by Huang. 

Claim 2:
	Pittenger discloses:
wherein the redaction methodology selector is configured to accept, as the selection of the desired methodology, a user selection of the desired methodology (see paragraph [0030] and [0031]). Pittenger teaches selecting the redaction to be applied. 

Claim 4:
	Pittenger and Huang fail to expressly disclose desired placeholder information. 

	Eisen discloses:
wherein the desired placeholder information includes at least one of a set of one or more solid boxes, a set of one or more characters conveying information, a set of one or more characters spelling a phrase of one or more terms, a randomized set of one or more characters, a set of one or more space characters, blurred text, and blurred image (see column 2 lines 62 – column 3 lines 4). Eisen teaches the desired placeholder blurred or obscured parts on an image. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pittenger and Huang to include an image or document redaction method for the purpose of effectively offering multiple redaction method as taught by Eisen. 

Claim 5:
	Pittenger discloses:
wherein the selected desired methodology is manual methodology, and the content includes one or more of a set of one or more characters, images, and pages (see paragraph [0004]). Pittenger teaches a manual methodology that includes manually redact a discrete portion of related content in the document which could be characters, images or pages.

Claim 6:
	Pittenger discloses:
wherein the selected desired methodology is search methodology, and the terms are provided by the user by the user inputting one or more characters of a search phrase of one or more terms (see paragraph [0041]). Pittenger teaches a search methodology, the information to be redacted is a text string and the redaction process searches for all instances of the text string.

Claim 8:
	Pittenger discloses:
wherein the selected desired methodology is pattern methodology, and the format is one or more of email address format, phone number format, name format, date format, currency format, Uniform Resource Locator format, Internet Protocol format, credit card number format, debit card number format, company name format, address format, zip code format, postal code format, location format, government-issued identification number format, company-issued identification number format, social security number format, and identification number format (see paragraph [0041]). Pittenger teaches a pattern methodology and the form is a social security number format. 

Claim 9:
	Pittenger and Huang fail to expressly disclose determining the type of documents.
		
	Eisen discloses:
wherein the selected desired methodology is document methodology, and the selection of the type of document is achieved by one or more of the user selecting the type of document and the system detecting the type of document (see column 4 lines 48 – line 67). Eisen teaches selecting a type of bank document. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pittenger and Huang to include determining a type of document for the purpose of effectively offering multiple redaction method as taught by Eisen. 

Claim 11:
	Pittenger and Huang fail to expressly disclose the sensitive content is a known format or known location in the document.
		
	Eisen discloses:
wherein the sensitive content is information known to be in at least one of a known format and a known location in the type of document (see column 7 lines 35-45). Eisen teaches the sensitive content is a known location in the type of document. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pittenger and Huang to include a known location for the type of document for the purpose of effectively determining the sensitive content in the document, as taught by Eisen. 

Claim 12:
	Pittenger and Huang fail to expressly disclose the sensitive content is a known format or known location in the document.
		
	Eisen discloses:
wherein the known information is so known based on a pre-established association of one or more of the known format and the known location with the type of document (see column 7 lines 35-48). Eisen teaches a pre-established association of one or more known format and known location with the type of document. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pittenger and Huang fail to include a known location for the type of document for the purpose of effectively determining the sensitive content in the document, as taught by Eisen.

Claim 13:
	Pittenger and Huang fail to expressly disclose the sensitive content is a known format or known location in the document.
		
	Eisen discloses:
wherein the sensitive content is information is detected by, when the known information is information known to be in the known format in the type of document, the system searching in the document for any content in the known format, and the system finding in the document all content in the known format (see column 7 lines 35-48). Eisen teaches the system searching and finding the sensitive content in the known format or known location. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pittenger and Huang to include a known location for the type of document for the purpose of effectively determining the sensitive content in the document, as taught by Eisen.

Claim 14:
	Pittenger and Huang fail to expressly disclose the sensitive content is a known format or known location in the document.
		
	Eisen discloses:
wherein the sensitive content is information is detected by, when the known information is known to be in the known location in the type of document, the system searching in the document for any content in the known location, and the system finding in the document all content at the known location (see column 5 lines 10-48). Eisen teaches the system the sensitive information is detected by the known location in the type of document and will gather all information from the known location. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pittenger and Huang to include a known location for the type of document for the purpose of effectively determining the sensitive content in the document, as taught by Eisen.

Claim 15:	
Pittenger and Huang fail to expressly disclose the file is PDF and remains unchanged.
		
	Eisen discloses:
wherein the document is provided by the user to the system in a file type, and the redacted version of the document is saved in the file type, and during identifying the information to be redacted, marking the identified information to be redacted, performing redaction on the marked information, and saving the redacted version of the document, the file type of the document is maintained unchanged from the file type (see column 7 lines 53-58). Eisen teaches the file type can be of a PDF and during the process of the redaction the file is maintained unchanged from the file type. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pittenger and Huang to include a PDF file type of the redacted information for the purpose of efficiently redacting information in its original file type, as taught by Eisen.

Claim 15:	
Pittenger and Huang fail to expressly disclose the file is PDF and remains unchanged.
		
	Eisen discloses:
wherein the file type is one of an Adobe file type, a Microsoft file type, an Apple file type, and an open-source file type (see column 7 lines 53-58). Eisen teaches the file type can be of a PDF. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pittenger and Huang to include a PDF file type of the redacted information for the purpose of efficiently redacting information in its original file type, as taught by Eisen.

Claim 17:
	Pittenger and Huang fail to expressly disclose file type is Portable Document Format.
		
	Eisen discloses:
wherein the file type is Portable Document Format (see column 7 lines 53-58). Eisen teaches the file type can be of a PDF. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pittenger and Huang to include a PDF document type for the purpose of efficiently applying to methods using PDF documents, as taught by Eisen.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pittenger, in view of Eisen and Huang, in further view of Redlich et al., United States Patent Publication 2009/0254572 (hereinafter “Redlich”).
Claim 3:
	Pittenger, Eisen and Huang fail to expressly disclose Unicode text.
		
	Redlich discloses:
wherein the desired placeholder information includes Unicode text (see paragraph [1044]). Redlich teaches sensitive information being in placeholders including Unicode text. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pittenger, Eisen and Huang to include Unicode text for the purpose of efficiently securing sensitive information, as taught by Redlich.

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pittenger, in view of Eisen and Huang, in further view of Luo, United States Patent Publication 2009/0323087.
Claim 18:
	Eisen discloses:
wherein the maintenance of the document unchanged from the file type is achieved by an application programming interface detecting the file type (see column 4 lines 47 -67). Eisen teaches maintenance of the document unchanged include detecting the file type such as a check, deposit slip, bank statement, etc.;
associating the file type with one of a plurality of available file containers (see column 4 lines 47 -67). Eisen teaches associating the file type such as a check,  deposit slip, bank statement, etc.;
obtaining content from the document in a manner specific to associated container (see column 5 lines 10-26). Eisen teaches obtaining content in a manner specific to the container such as obtaining different parts of the check; 
storing the content in a structured query language database (see column 5 lines 10-26). Eisen teaches storing content in a manner specific to the container in a database;
displaying the cached content in the container so as to appear as the content would in the document;
displaying in real time as the desired changes are added to the log changed cached content in the container so as to appear as the changed cached content would as if being made directly in the document and the changed cached content being the cached content as modified according to the changes (see column 4 lines 47 -67 and column 10 lines 10-32). Eisen teaches displaying the mask/blur changes in real time and the original document has not changed, and saving the mask/blur redacted document.

Pittenger, Eisen and Huang fail to expressly disclose tracking in a log changes to the cached document

Luo discloses:
tracking in a log desired changes to the cached content; and the changed cached content being the cached content as modified according to the changes indicated in the log (see paragraphs [0031] and [0032]). Luo teaches tracking in a log the changes to the redacted content.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pittenger and Eisen to include tracking changes in redacted documents for the purpose of efficiently securing sensitive information while logging changes, as taught by Luo.

Claim 19:
	Eisen discloses:
wherein the container is configured to accept the cached content as input and apply conditions to present the cached content as it would appear in the file type to which the container is specific (see column 4 lines 47-67). Eisen teaches accepted the cached content as input and apply the alteration for the sensitive content and display content as it would appear in the file type.

Claim 20:
	Pittenger, Eisen and Huang fail to expressly disclose track changes and locations

Luo discloses:
wherein tracking the desired changes in the log includes recording at least one of a location of the change and the change to be made (see paragraphs [0031]-[0032]). Luo teaches tracking the changes in a log includes the change and the locations of the changes;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pittenger, Eisen and Huang to include tracking changes in redacted documents for the purpose of efficiently securing sensitive information while logging changes, as taught by Luo.

Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive. 
Claim Interpretations:
When a claim invokes 35 U.S.C. § 112(f) for a computer implemented means-plus-function claim, the specification must disclose the specific algorithm required to transform the general-purpose computing equipment into the required special purpose computer. See MPEP § 2181(II)(B).

Regarding the referenced paragraphs, each seems to only refer to be general purpose computer equipment. For example, when pointing to paragraph [0062] and [0062], “an Internet browser,” “desktop computer,” “online networks,” and a “cloud network” is emphasized, all of which are general-purpose computing equipment. In paragraph [0063], the names of the claim components are recited without providing any specific algorithms for converting the general-purpose computing equipment into special-purpose computing equipment. Paragraph [0064] also recites additional general purpose computer elements. The Applicant has not provided any specific algorithm that will transform the general-purpose computing equipment into the required special purpose computer and thus, the rejection is maintained. 

Claim 1:
	Applicant argues Eisen is directed toward partial image masking (e.g., blurring or removal of parts of an image), not the searching for and removal of entire images. (See, e.g., column 2 line 49 through column 3 line 4.) In the present invention, the system in preferred embodiments enables a user to search for an image, find instances of the image, and have the images removed in their entirety, as opposed to having portions of every image removed or masked, as in Eisen.
	The Examiner disagrees. 
	Although Eisen does perform partial image masking, Eisen reads on the claim language. Claim 1 does not recite language that “removes entire images”, the claim recited performing a search for matching images/marked information and save a redacted version of the document with the information replaced with the placeholder. If the marked information in Eisen is the name and address of a user, a version of the document with the name and addressed masked/blurred/replaced would read on the claimed limitations. 

	Applicant argues Further in certain preferred embodiments, “the images are detected by one or more of the following: hard programming, artificial intelligence, machine learning, computer vision, or any other methods or technologies” (see paragraph [0073]). These features of the present invention are not found in Eisen or the other cited references. Applicant has amended claim 1 to clarify these differences and further to include the limitations of claim 7 save the inclusion of “hard programming”. 
	The Examiner has introduced new art to teach these limitations. See the above rejections for Claim 1. 

Applicant argues Applicant argues Further in certain preferred embodiments, “the images are detected by one or more of the following: hard programming, artificial intelligence, machine learning, computer vision, or any other methods or technologies” (see paragraph [0073]). These features of the present invention are not found in Eisen or the other cited references. 
	The Examiner has introduced new art to teach these limitations. See the above rejections for Claim 1. 

	Applicant argues paragraph [0144] actually discusses target content being “encoded in Uniciode characters”, which is different than the requirements of the relevant claim limitations of claims 1 and 3, which specify that the “marked information has been replaced with desired placeholder information” and that the “desired placeholder information includes Unicode text’.
	The Examiner disagrees. 
	Redlich teaches it is well known in the art to use Unicode text to replace or represent sensitive information. The tag can describe the target content as top secret/sensitive and the actual sensitive information is not displayed (see paragraph [1044]).Thus, Redlich discloses this limitation. 

	Applicant argues Eisen differs from the present invention in this regard. None of the cited text of Eisen, or any other text of Eisen, discusses file containers. Eisen is merely manipulating images and displaying them, without the use of file containers.
	The Examiner disagrees. 
	Eisen teaches or example, many checks from various financial institutions often adopt a relatively standard or substantially similar format. Because checks usually include the same kinds of information, their corresponding images can be similarly redacted (batch redacted) without individual manual editing or redacting with software programs such as Adobe PhotoShop. A variety of automated processes and systems are provided herein to redact sensitive information from digital images of documents for display online or through other communication channels as part of a high throughput process. With respect to checks, the image masking systems and processes herein can leverage the fact that personal or sensitive information often appears in common locations as described elsewhere herein (see column 12 lines 25-38). Eisen teaches using different processes for each type of file and the processes are associated with the particular file type. The file container functions in the same way and are equivalent to this process of performing functions and storing based on the file type. Thus, the rejection is maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        7/25/2022

/ANDREW R DYER/Primary Examiner, Art Unit 2176